        IN THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF GEORGIA
                    ROME DIVISION


UNITED STATES OF
AMERICA,
                               CRIMINAL FILE NO.
V.                             4:17-CR-034-01-HLM-WEJ

RAYMONN DUSHAWN
PATRICK,

     Defendant.


                          ORDER

      This case is before the Court on Defendant's Motion to

Suppress Evidence Obtained During Unlawful Seizure and

Arrest ("Motion to Suppress Evidence") [15], on Defendant's

Motion to Suppress Statements [16], on the Non-Final

Report and Recommendation of United States Magistrate

Judge    Walter E.   Johnson    [33],   and   on   Defendant's
Objections to the Non-Final Report and Recommendation

[36].

I.      Standard of Review

        28 U.S.C. § 636(b)(1) requires that in reviewing a

magistrate judge's report and recommendation, the district

court "shall make a de novo determination of those portions

of      the   report   or   specified   proposed   findings   or

recommendations to which objection is made." 28 U.S.C. §

636(b)(1).     The Court therefore must conduct a de novo

review if a party files "a proper, specific objection" to a

factual finding contained in the report and recommendation.

Macort v. Prem, Inc., 208 F. App'x 781, 784 (11th Cir. 2006);

Jeffrey S. by Ernest S. v. State Bd. of Educ., 896 F.2d 507,

513 (11th Cir. 1990). If no party files a timely objection to a

factual finding in the report and recommendation, the Court

reviews that finding for clear error. Macort, 208 F. App'x at
                               2
784. Legal conclusions, of course, are subject to de novo

review even if no party specifically objects. United States v.

Keel, 164 F. App'x 958, 961 (11th Cir. 2006); United States

v. Warren, 687 F.2d 347, 347 (11th Cir. 1982).

II.   Background

      On September 14, 2017, a grand jury sitting in the

Northern District of Georgia returned an indictment charging

that Defendant, having been convicted of a crime punishable

by imprisonment for a term exceeding one year, knowingly

possessed a firearm (a Keltec model P3AT .380 mm caliber

pistol), and that such possession was in and affecting

interstate and foreign commerce, in violation of 18 U.S.C. §

922(g)(1).   (Indictment (Docket Entry No. 1) at 1.)        The

indictment also contains a forfeiture provision. (Id. at 1-2.)

      On November 29, 2017, Defendant filed his Motion to

Suppress Evidence. (Mot. Suppress Evidence (Docket Entry
                           3
No. 15).) On December 5, 2017, Defendant filed his Motion

to Suppress Statements.        (Mot. Suppress Statements

(Docket Entry No. 16).)

     On June 6, 2018, Judge Johnson held an evidentiary

hearing. (Minute Entry (Docket Entry No. 24).) On October

17, 2018, Judge Johnson issued his Non-Final Report and

Recommendation.        (Non-Final Report & Recommendation

(Docket Entry No. 33).) Judge Johnson recommended that

the Court deny the Motion to Suppress Evidence and that the

Court deny the Motion to Suppress Statements as withdrawn

or abandoned. (Id.)

     Defendant filed Objections to the Non-Final Report and

Recommendation. (Objs. (Docket Entry No. 36).) The Court

finds that no response to those Objections from the

Government is necessary, and it concludes that the matter is

ripe for resolution.
                              4
III.   Discussion

       A.   Statement of Facts

       The Court finds that Judge Johnson accurately set forth

the facts underlying Defendant's Motions. (Non-Final Report

& Recommendation at 2-8.) The Court incorporates that

portion of the Non-Final Report and Recommendation into

this Order as if set forth fully herein.   To the extent that

Plaintiff objects to those facts, the Court overrules the

Objections.

       Specifically, Defendant objects to the statement on page

3 of the Non-Final Report and Recommendation providing

that "Bartow County Deputy Sheriff Gillen (unit 915)

broadcast over the radio that he located a Lincoln Town Car

meeting the above description at the Citgo gas station

located on the corner of Cassville and Erwin Streets in

Cartersville."   (Non-Final Report & Recommendation at 3;
                              5
see also Objs. at 2 (objecting to this statement).) According

to Defendant, the car reported to 911 was described as black

with a tan top, while the car found at the Citgo was green

with a tan top.   (Objs. at 2.)   The Court overrules this

Objection, as the evidence indicates that Deputy Gillen made

this broadcast.

    Defendant also objects to the statement on page 10 of

the Non-Final Report and Recommendation providing that

"an officer observed a Lincoln Town Car matching the

description provided by the 911 complainant at a Citgo

located less than a mile away."        (Non-Final Report &

Recommendation at 10; see also Objs. at 2 (objecting to this

statement).) According to Defendant, the car reported to 911

was described as black with a tan top, while the car found at

the Citgo was green with a tan top. (Objs. at 2.) The Court

agrees with Judge Johnson that "it is difficult to discern
                         6
whether the body of the Lincoln Town Car is black or dark

green," but the vehicle clearly has a "very distinctive tan top."

(Non-Final Report & Recommendation at 3.) Given that it

was dark when the caller made the shots fired call to 911

and that the Lincoln Town Car at the Citgo had the same tan

top as the one reported to 911, it was not unreasonable for

the officers to believe that the vehicles were one and the

same.    Thus, whether the car was actually black with a tan

top or dark green with a tan top is not determinative—the

officers had at least reasonable suspicion to believe that the

car at the Citgo matched the description of the car given in

the 911 report. The Court therefore overrules this objection.

          B.   Motion to Suppress Statements

      The Court agrees with Judge Johnson that Defendant

failed to perfect his arguments concerning his statements in

his     post-hearing    brief.       (Non-Final     Report     &
                                 7
Recommendation at 1 n.1.) Judge Johnson correctly found

that Defendant had withdrawn or abandoned his Motion to

Suppress Statements.      (Id.)   Defendant objects to this

conclusion, arguing that he has not abandoned this

argument, as he "must first achieve the suppression of the

evidence and then . . . assert that the statement was fruit of

the poisonous tree."     (Objs. at 1.)    This argument is

unavailing.   Defendant had an obligation to perfect his

arguments and present them properly to Judge Johnson in

the pretrial process. He failed to do so here, and he has

waived the arguments. In any event, the statements at issue

are not fruit of the poisonous tree because the detention and

the resulting pat-down and search were not improper. The

Court therefore adopts this portion of the Non-Final Report

and Recommendation, overrules Defendant's objection, and

denies Defendant's Motion to Suppress Statements.
                             8
    C.   Motion to Suppress Evidence

    Judge Johnson accurately set forth the law governing

Fourth Amendment stops and detentions. (Non-Final Report

& Recommendation at 9-10.) The Court agrees with Judge

Johnson that:

         The facts here show that only a few minutes
    after dispatch broadcast notice of the drive-by
    shooting at 65 Valley View Drive, an officer
    observed a Lincoln Town Car matching the
    description provided by the 911 complainant at a
    Citgo located less than a mile away from that
    address. The reasonable inference was that the
    driver of the Lincoln Town Car proceeded directly
    to the Citgo from Valley View Drive. Suspicions
    were heightened when officers saw three shell
    casings in the vehicle, which suggested that a
    firearm had been discharged therein.            It was
    important to the investigation to determine who had
    recently occupied this car. Moreover, given the
    reported shooting and the presence of shell
    casings, it was likely that one of the civilians at the
    Citgo was armed, causing more concern for
    officers. Thus, officers prevented the customers of
    the Citgo—including the defendant—from leaving
    for a few minutes while they sought to determine
    who was connected to the Lincoln Town Car.
                               9
         What happened in this case cannot be easily
    categorized as a Terry stop, because officers could
    not say which of the citizens detained may have
    been involved in criminal activity. Defendant is
    correct when he contends that officers had no
    reasonable suspicion that he had been involved in
    a completed felony. All law enforcement knew is
    that someone at the Citgo had likely been involved
    in a completed felony, and they needed to find out
    from the customers who was connected to the
    Lincoln.

(Id. at 10-11.) Judge Johnson noted that "Defendant is also

correct that, as a general matter, reasonable suspicion of

criminal activity must attach to the particular person stopped

for there to be valid Terry detention." (Id. at 11.) Judge

Johnson correctly recognized that individualized suspicion is

not an absolute prerequisite. (Id. at 12.) The Court agrees

with Judge Johnson that, although "what happened here is

more akin to police detention of potential witnesses for

investigative purposes rather than a reasonable suspicion

                             10
detention," the applicable standard is "reasonableness." (Id.)

Judge Johnson correctly recognized that to determine

"whether this type of detention is reasonable, a court must

look to 'the gravity of the public concerns served by the

seizure, the degree to which the seizure advances the public

interest, and the severity of the interference with individual

liberty!"   (Id. (quoting Brown v. Texas, 443 U.S. 47, 51

(1979)).)

     The Court agrees with Judge Johnson that, applying

those factors, the law enforcement officers acted reasonably

here.   As Judge Johnson noted, "the public concern was

grave, since officers were investigating a report of a specific

and known crime—a drive-by shooting." (Non-Final Report &

Recommendation at 13.)       Further, the questions that the

officers "asked during the detention advanced the public

interest in finding out whether anyone had information about
                              11
the occupants of the Lincoln."          (Id.)    Moreover, "the

detentions here interfered only minimally with the liberty of

the Citgo's customers."    (Id.) Defendant "was detained for

no more than four minutes before he was arrested based on

probable cause for marijuana possession" (id.), and the

length of this detention was not unreasonable (id. at 14).

Further, the Model Code of Pre-Arraignment Procedure

supports a determination that the detention was reasonable.

(Id. at 14-15.)

     Defendant    generally   objects    to     Judge    Johnson's

conclusion that he "was not subject to an unreasonable

restriction on his liberty," arguing that "the Government did

not have reasonable articulable particularized suspicion

sufficient to invade [his] liberty." (Objs. at 2.)      The Court's

own review of the evidence and the governing authorities

demonstrates that Defendant's position is incorrect.           The
                          12
officers here acted reasonably. As Judge Johnson noted,

the public concern was grave, the officers asked questions

that advanced the public interest, and the detention

interfered only minimally with the liberty interests of the

customers at the Citgo. Defendant's detention as a potential

witness was simply not unreasonable.

    For the reasons discussed above, Defendant's Motion

to Suppress Evidence is due to be denied. The Court

therefore    adopts     the    Non-Final     Report     and

Recommendation, overrules Defendant's Objections, and

denies Defendant's Motion to Suppress Evidence.

IV. Conclusion

    ACCORDINGLY, the Court ADOPTS the Non-Final

Report and Recommendation of United States Magistrate

Judge Walter E. Johnson [33], OVERRULES Defendant's

Objections to the Non-Final Report and Recommendation
                           13
[36], DENIES Defendant's Motion to Suppress Evidence [15],

and DENIES Defendant's Motion to Suppress Statements

[16].

        IT IS SO ORDERED, this the / 7 day of November,
                                   7-
2018.

                                     (r ev-
                             13(TA ES D TRICT JUDGE
                SENI R lt P111




                            14
